Citation Nr: 9913529	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Whether the veteran's final expenses can be excluded from 
countable income when determining entitlement to VA improved 
death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



INTRODUCTION

The veteran, who served on active duty from July 1945 to 
August 1946, died on July [redacted], 1997.  The appellant 
is the veteran's surviving spouse.

This appeal stems from a March 1998 decision of the RO that 
denied the appellant entitlement to VA improved death pension 
benefits.  The Board of Veterans' Appeals (Board) notes that 
although the appellant is receiving benefits from the Social 
Security Administration, and has reportedly been received 
such benefits since September 1997, there is no allegation or 
evidence that has been presented in this case that she filed 
a joint form prescribed by 38 C.F.R. § 3.153 (1998) with that 
agency.  The Board's decision herein does not affect the 
appellant's right to present such evidence at a later date if 
she wishes to attempt to reopen her claim.  See generally, 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1997.

2.  The appellant filed for VA improved death pension 
benefits in February 1998--over 45 days after the veteran's 
date of death--after already having paid the veteran's final 
expenses earlier that month for nursing home care and for his 
funeral.



CONCLUSION OF LAW

The veteran's final expenses cannot be excluded from 
countable income in determining the appellant's entitlement 
to VA improved death pension benefits.  38 U.S.C.A. §§ 1503, 
1541, 5110 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272, 
3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  The veteran 
died on July [redacted], 1998.  The VA received, on February 23, 
1998, a claim from the appellant for VA improved death 
pension benefits.  Therein she indicated that on February 6, 
1998 she paid $4,900 for the veteran's nursing home care and 
about $6,642 for his funeral.

At an October 1998 hearing before the Board the appellant 
testified that she had been advised by a local service 
officer as to when to file her claim.  She indicated that she 
merely followed what she had been told and felt, in essence, 
that her claim should not be denied because of such a 
mistake.

Subject to certain requirements, including income, VA 
improved death pension benefits are payable to a surviving 
spouse of each veteran of a period of war.  38 U.S.C.A. 
§ 1541; see 38 U.S.C.A. § 101(8).  The maximum rate of 
improved death pension is reduced by the amount of the 
countable annual income of the surviving spouse.  38 C.F.R. 
§ 3.23(b).  For purposes of improved death pension, payments 
of any kind from any source are counted as income in the year 
in which received unless specifically excluded.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.  The exclusions from a surviving 
spouse's countable income for purposes of determining 
entitlement such pension generally include the veteran's 
final expenses, i.e. expenses of the veteran's just debts, 
last illness and burial.  38 C.F.R. § 3.272(h).  Such 
expenses which are paid during the calendar year following 
that in which death occurred may be deducted from annual 
income for the 12-month annualization period in which they 
were paid or from annual income for any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise 
such expenses are deductible only for the 12-month 
annualization period in which they were paid.  Any such 
expenses paid subsequent to death but prior to the date of 
entitlement are not deductible.  Id.

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of death pension for which application is received within 45 
days from the date of death of a veteran, however, shall be 
the first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(d)(2); 38 C.F.R. § 3.400(c)(3)(ii); see 
also 38 U.S.C.A. § 5110(j) (regarding the death in active 
service).

On the record in this case, since the appellant did not apply 
for VA improved death pension benefits until well after 45 
days following the veteran's death, she cannot avail herself 
of the 45-day exception to the general rule governing 
effective dates.  Therefore, her entitlement to pension 
benefits, if any, could not arise until the date of receipt 
of the claim: February 23, 1998.  Pursuant to 38 C.F.R. 
§ 3.272(h), the veteran's final expenses--which the appellant 
has indicated were paid on February 6, 1998, i.e. subsequent 
to his death--are not deductible because they were paid prior 
to the date of entitlement.  38 U.S.C.A. §§ 1503, 1541, 5110; 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.400.

The appellant's assertion, that she was provided incorrect 
advice from a service representative, cannot provide her with 
a benefit that the law does not otherwise allow.  To grant 
benefits in such cases would in essence allow representatives 
to create benefits where no such legal right to them exists, 
merely by misinforming their clients.  The appellant has 
indicated in correspondence that someone at the RO may have 
even told her representative that it was appropriate to file 
her claim when she did.  Such advice, however, likewise 
cannot entitle her to a benefit that the law does not provide 
in her case.  See Bone v. Brown, 9 Vet. App. 446 (1996) 
(reliance upon erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(statute provided effective date of dependency and indemnity 
compensation benefits as the date of application; earlier 
effective date not allowed under equitable estoppel because 
payment of government benefits must be authorized by 
statute).  If reliance upon erroneous advice from a 
government employee could not create an entitlement, reliance 
upon advice from a third party could not create an 
entitlement either.  See Brown v. Brown, 8 Vet. App. 40 
(1995) (claimant bound by the acts of her representative).

The law in this case is dispositive, and thus the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).










ORDER

The veteran's final expenses cannot be excluded from the 
appellant's countable income in determining entitlement to VA 
improved death pension benefits; the appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

